Citation Nr: 1814421	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left wrist arthritis.

2.  Entitlement to a compensable rating for organic hypersomnia.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary prior to adjudication of the Veteran's claims on the merits.

First, none of the Veteran's left wrist examinations are compliant with the requirements for orthopedic examinations set out by the Court of Appeals for Veterans Claims in Correia v. McDonald, 21 Vet. App. 158 (2016), and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  On remand, an additional left wrist examination must be conducted that meets the requirements of these decisions.
determine the current severity of his left wrist after his left wrist surgery.

Second, regarding the Veteran's claim for a compensable rating for organic hypersomnia, the Veteran's spouse has submitted statements suggesting that the Veteran's hypersomnia is more several than at the time of his most recent VA examination.  As such, remand is required so that a new examination assessing the current severity of the Veteran's hypersomnia can be obtained.

Third, regarding the Veteran's claim for service connection for sleep apnea, the last sleep study the Veteran had was in April 2010.  The sleep study did not indicate a diagnosis of sleep apnea, but rather diagnoses of organic hypersomnia with symptoms of periodic leg movement.  However, the Board notes there are indications that the Veteran may have exhibited symptoms of sleep apnea since service and may have sleep apnea based on the Veteran's wife's January 2010 and September 2013 lay statements.  Furthermore, while the Veteran's dentist did not explicitly diagnose sleep apnea, the Veteran's dentist fitted the Veteran with an obstructive sleep apnea device in February 2007.  See October 2009 service treatment records, p. 58.  As such, the Board finds that a VA examination is necessary to determine whether the Veteran has a current diagnosis of sleep apnea related to his active duty service.  

Therefore, in an effort to ensure compliance with the duty to assist, the case will again be remanded for the AOJ to schedule the Veteran for the requested examinations, with proper notice provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his left wrist disability.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all left wrist pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joint involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability, and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the development requested in item #1 is complete, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his organic hypersomnia.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature and severity of all manifestations of the Veteran's organic hypersomnia disability.  

4.  After the development requested in item #1 is complete, schedule the Veteran for an examination to determine the nature and etiology of his claimed sleep apnea.  If sleep apnea is identified, the examiner must provide an opinion whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to the Veteran's active military service.

When formulating the opinion, the examiner should consider the Veteran's being fitted with a dental appliance for OSA in service together with the statements of the Veteran and his wife regarding their observations of the Veteran's sleep during service.

5.  After the above development has been completed, readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

